 Case 2:19-cv-00952-JS-SIL Document 7 Filed 02/24/19 Page 1 of 2 PageID #: 30




                              Kevin T. Conway, Esq.
                                     Attorney at Law
                                        Licensed in
                                        n.y., n.j., ct.

80 Red Schoolhouse Road, Suite 110               c/o DeCotiis, Fitzpatrick, Cole & Giblin, LLC
Spring Valley, NY10977                           500 Frank W. Burr Blvd., Ste. 31
Tel: (845) 352-0206                              Teaneck, NJ 07666
Fax: (845) 352-0481                              Tel: (201) 928-1100



                                        February 24, 2019


The Honorable Judge Joanna Seybert
United States District Court
Long Island Courthouse
100 Federal Plaza
Central Islip, NY 11722

       Re: 2:19-cv-00952-JS-SIL Plaintiff’s Letter Requesting to Close Case
          Malibu Media, LLC v. John Doe

Dear Judge Seybert:

       Plaintiff’s counsel wishes to advise this Honorable Court that the above-referenced case

was filed in error, as a duplicate, and Plaintiff is herein requesting it to be closed. We apologize

for any inconvenience.

       Dated: February 24, 2019

                                                     Respectfully submitted,

                                              By:    /s/ Kevin T. Conway
                                                     Kevin T. Conway, Esq. (KC-3347)
                                                     80 Red Schoolhouse Road, Suite 110
                                                     Spring Valley, New York 10977-6201
                                                     T: 845-352-0206
                                                     F: 845-352-0481
                                                     E-mail: ktcmalibu@gmail.com
                                                     Attorney for Plaintiff


                                                 1
 Case 2:19-cv-00952-JS-SIL Document 7 Filed 02/24/19 Page 2 of 2 PageID #: 31



                               CERTIFICATE OF SERVICE

        I hereby certify that on February 24, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record
and interested parties through this system.

                                                           By: /s/ Kevin T. Conway




                                               2
